Citation Nr: 1310399	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  09-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back condition.

2.  Entitlement to service connection for a lower back condition.

3.  Entitlement to service connection for left lower leg numbness.

4.  Entitlement to service connection for left upper arm numbness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement (NOD) with that determination in January 2009, and timely perfected his appeal in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing on the June 2009 Substantive Appeal, and was scheduled for a hearing on February 14, 2013.  In a February 14, 2013 statement, the Veteran's representative stated that the Veteran was unable to attend his scheduled BVA hearing.  As his accredited representative, he certified that all available evidence had been submitted, and there was no further arguments or comments to be made.  Lastly, he stated that it was requested that the BVA review and a decision be made on all of the evidence already of record.

However, in a subsequent February 2013 letter, the Veteran stated that he wished to reschedule his hearing that he missed on February 14, 2013.  He reported that he was in prison, and was to be released to his sister's home in one to two weeks.  

VA has a statutory obligation to assist the Veteran in the development of his claim.  The law provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b).  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191(1995); Wood v. Derwinski, 1 Vet. App. 190, 193(1991).

Pursuant to 38 C.F.R. § 3.103(c)(1)  (2012), "a claimant is entitled to a hearing at any time on any issue."  Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1(j) (2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  

In light of the Veteran's February 2013 statement, the Board finds that a remand is necessary in order to reschedule the Veteran for a Travel Board hearing.  The Board notes that the Veteran's representative did not present evidence and call witnesses on his behalf at the scheduled February 14, 2013 Travel Board hearing as requested.  Furthermore, the Veteran has advised VA that he would soon be released from prison, and would be able to attend any scheduled Board hearing.  Therefore, VA is required to provide the Veteran with the opportunity for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO in Houston, Texas, before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


